 1   Kathleen E. Bailey (State Bar No. 163574)
 2
     kbailey@clausen.com
     Scott P. Ward (State Bar No. 181182)
 3   sward@clausen.com
 4
     CLAUSEN MILLER P.C.
     17901 Von Karman Avenue, Suite 650, Irvine, CA 92614
 5   Telephone: (949) 260-3100 / Facsimile: (949) 260-3190
 6   Attorneys for Plaintiff and Counter-Defendant
     FIRST MERCURY INSURANCE COMPANY
 7

 8                             UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10   FIRST MERCURY INSURANCE                      CASE NO. 2:19-cv-00930-KJM-AC
     COMPANY, a Delaware Corporation,
11
                                                  Hon. Kimberly J. Mueller
12                Plaintiff,                      Courtroom 3
13          vs.
                                                  STIPULATION AND ORDER
14   THE WORLD GRILL LLC DBA                      TO CONTINUE SCHEDULING
15   OVATION ULTRA LOUNGE, a                      CONFERENCE AND
     California Limited Liability Company;        RELATED DEADLINES
16   CALI NIGHT LIFE LLC DBA
     SOVEREIGN ULTRA LOUNGE, a                    [F.R.C.P. 26(a)(1)]
17
     California Limited Liability Company;        Status Conf.:   September 26, 2019
18   PETER RAMIREZ, an individual;                Time:           2:30 PM
19   SELINA RAMIREZ, an individual;               Courtroom:      3
     KENNETH WILSON, an individual;               Trial Date:     None set
20
     EBONIELOVE WILLIAMS, an
21   individual; DALON LISBY; an
     individual; PAOLA LISBY, an individual;
22
     and DOES 1-100,
23
                  Defendants.
24

25   AND RELATED COUNTERCLAIMS
26   AND CROSS-CLAIMS.

27

28
                                            -1-
                                                     STIPULATION AND ORDER TO CONTINUE
                                          SCHEDULING CONFERENCE AND RELATED DEADLINES
                                                                     2:19-CV-00930-KJM-AC
 1          COMES NOW THE PARTIES TO THIS ACTION, by and through their counsel of
 2   record, who respectfully submit this Stipulation seeking an order to continue for 60 days the
 3   Scheduling Conference in this action and the related deadlines to file a Joint Status Report and
 4   to hold the Early Meeting of Counsel. The parties represent and agree that good cause exists
 5   for such an order, based on the following factors:
 6          1.     First Mercury Insurance Company (“First Mercury”) filed this action seeking
 7   declaratory relief and interpleader principally to determine the amount of insurance coverage
 8   available under a general liability policy with respect to competing claims presented against
 9   its insureds in two pending personal injury lawsuits: Dalon Lisby and Paola Lisby v. Cali
10   Night Life, LLC dba Sovereign Ultra Lounge, et al., Solano County Superior Court Case
11   No. FCS 049415, consolidated with Dalon Lisby and Paola Lisby v. Peter Ramirez and Selina
12   Ramirez, Solano County Superior Court Case No. FCS 052043, and Ebonielove Williams v.
13   Ovation Ultra Lounge, Kenneth Wilson, et al., Alameda County Superior Court Case
14   No. RG17858851 (“Underlying Lawsuits”).
15          2.     At present, the eight parties to this action include First Mercury, its insureds, and
16   the personal injury claimants in the Underlying Lawsuits.
17          3.     First Mercury promptly served process on all defendants within the 90-day
18   period prescribed by the Court’s Status Conference Order.
19          4.     This action is not yet at-issue. On August 9, 2019, First Mercury’s insureds filed
20   a Counterclaim and Cross-claim which added new claims and three new parties to this action.
21   The new parties are insurance brokers. None of the new parties are scheduled to appear in this
22   action prior to the present deadline to conduct the early meeting of counsel, and, thus, are
23   unlikely to meaningfully participate in preparing the Joint Status Report.
24          5.     Further, the pleadings are not yet final and the scope of the issues to be
25   adjudicated in this action are unsettled. The insureds anticipate filing a First Amended
26   Counterclaim and Cross-claim within the next seven days to add additional claims for relief.
27   Counsel for First Mercury and the insureds have also been engaged in a meet and confer
28
                                                    -2-
                                                             STIPULATION AND ORDER TO CONTINUE
                                                  SCHEDULING CONFERENCE AND RELATED DEADLINES
                                                                             2:19-CV-00930-KJM-AC
 1   process in an effort to alleviate the need for law and motion directed to the insureds’ current
 2   pleading. Additionally, the insureds’ counsel has asked First Mercury’s counsel to consider
 3   whether a stay of the present action is appropriate in light of the pendency and status of the
 4   Underlying Lawsuits.
 5          6.     Lead trial counsel for five of the Defendants in this action is scheduled to be out-
 6   of-town on pre-paid travel from August 29, 2019 to September 23, 2019.
 7          7.     Because the Underlying Lawsuits are scheduled for jury trials later this year, the
 8   parties to this action have scheduled a global mediation for October 21, 2019. Potentially, this
 9   mediation could resolve fully the present action as well as the Underlying Lawsuits.
10   Alternatively, various parties and claims for relief may be eliminated by settlement at the
11   mediation.
12          8.     The parties stipulate and agree that the 60-day continuance has been requested
13   to serve the interests of judicial economy and to curtail potentially unnecessary expenditures
14   of the parties’ and this Court’s time and resources. Should the parties be unable to reach a
15   meaningful early resolution, the additional time requested will allow an opportunity to resolve
16   the scope of the issues presented, and the parties involved, in this action, thereby facilitating a
17   more productive Early Meeting of Counsel and more precise Joint Status Report in advance
18   of the Scheduling Conference.
19          9.     No previous requests have been made to continue the Scheduling Conference or
20   related deadlines in this action.
21

22   DATED: August 29, 2019                         CLAUSEN MILLER, P.C.
23

24                                                  BY /s/ Scott P. Ward
                                                      Kathleen E. Bailey
25
                                                      Scott P. Ward
26
                                                    Attorneys for Plaintiff and Counter-
27                                                  Defendant FIRST MERCURY
                                                    INSURANCE COMPANY
28
                                                     -3-
                                                             STIPULATION AND ORDER TO CONTINUE
                                                  SCHEDULING CONFERENCE AND RELATED DEADLINES
                                                                             2:19-CV-00930-KJM-AC
 1   DATED: August 29, 2019    WEINSTEIN & NUMBERS, LLP
 2

 3                             BY /s/ Barron L. Weinstein
 4                               Barron L. Weinstein
                                 (as authorized on 8/26/19)
 5

 6                             Attorneys for Defendant and Counter-
                               Claimant EBONIELOVE WILLIAMS
 7

 8
     DATED: August 29, 2019    LAW OFFICE OF GREGORY BYBERG
 9

10
                               BY /s/ Gregory Byberg
11
                                 Gregory Byberg
12                               (as authorized on 8/26/19)
13
                               Attorneys for Defendants
14                             DALON LISBY and PAOLA LISBY
15

16   DATED: August 29, 2019    MANNION LOWE & OKSENENDLER
17

18                             BY /s/ Demián I. Oksenendler
19
                                 Demián I. Oksenendler
                                 (as authorized on 8/26/19)
20

21
                               Attorneys for Defendants, Counter-
                               Claimants and Cross-Claimants
22                             THE WORLD GRILL LLC dba OVATION
23                             ULTRA LOUNGE, CALI NIGHT LIFE
                               LLC dba SOVEREIGN ULTRA LOUNGE,
24                             PETER RAMIREZ, SELINA RAMIREZ,
25                             and KENNETH WILSON

26   6220099.3

27

28
                                -4-
                                         STIPULATION AND ORDER TO CONTINUE
                              SCHEDULING CONFERENCE AND RELATED DEADLINES
                                                         2:19-CV-00930-KJM-AC
 1                                         ORDER
 2         For good cause shown, the above Stipulation is adopted as follows:
 3         The Scheduling Conference presently scheduled for September 26, 2019 shall be
 4   continued to December 12, 2019. Further, the Joint Status Report described in the
 5   Status Conference Order shall be filed within seven days of the Scheduling Conference
 6   and the Early Meeting of Counsel contemplated by Federal Rule of Civil Procedure 26
 7   and Local Rule 240(b) shall be conducted at least twenty-one calendar days before the
 8   Scheduling Conference.
 9         IT IS SO ORDERED:
10   DATED: August 29, 2019.
11
                                                    UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -5-
                                                       STIPULATION AND ORDER TO CONTINUE
                                            SCHEDULING CONFERENCE AND RELATED DEADLINES
                                                                       2:19-CV-00930-KJM-AC
